Citation Nr: 0708903	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for varicose 
veins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, and in the 
following month, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a pre-hearing conference in March 2006, the veteran 
indicated that he wanted to withdraw his appeal which 
requested that the RO reopen the veteran's service connection 
claim for varicose veins, and the Board received such request 
prior to the promulgation of a decision.




CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of whether new and material 
evidence had been submitted sufficient to reopen a service 
connection claim for varicose veins have been met.  38 
U.S.C.A. § 7105 (West 2002 & Supp 2006); 38 C.F.R. §§ 20.202, 
20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a December 2003 rating 
decision, in which the RO determined, in pertinent part, that 
new and material evidence had not been submitted sufficient 
to reopen a service connection claim for varicose veins.  
During a pre-hearing conference conducted just prior to his 
March 14, 2006 personal hearing, the veteran indicated that 
he was withdrawing his new and material claim for varicose 
veins.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  38 C.F.R. 
§ 20.204(b) (2006).  The veteran's statements at the pre-
hearing conference have been transcribed and reduced to 
writing, therefore his withdrawal of this issue is valid.  
Once the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2006).


ORDER

The veteran's claim requesting that the RO reopen a service 
connection claim for varicose veins is dismissed.


REMAND

The veteran asserts that he is entitled to service connection 
for a psychiatric disability.  He has been diagnosed with 
various psychiatric disabilities, currently characterized as 
bipolar disorder, type I, as manifest by episodes of major 
depression and manic behavior.  The veteran was also 
diagnosed with obsessive compulsive disorder.

During service, in May 1979, the veteran complained of 
"mental stress" and expressed his wish to be separated from 
the service.  At that time, he was diagnosed with an 
"adjustment reaction to adult life."  Upon separation from 
service in July 1979, the veteran completed a report of 
medical history and checked the box indicating that he had 
not had any "nervous trouble of any sort."  Separation 
examination report was negative for any psychiatric 
treatment, complaints, and/or diagnoses.  

Approximately five months post-service, in December 1979, the 
veteran went to the emergency room (ER) of a private hospital 
with complaints of feeling tired and nervous; diagnosis was 
"nervous exhaustion." 

Following the veteran's December 1979 ER visit, the record 
does not contain psychiatric complaints until 1991, at which 
time the veteran underwent psychological testing due to 
symptoms such as panic attacks, depression, and anxiety.  

The record contains various opinions discussing whether there 
is a nexus between the veteran's current psychiatric 
disability and his period of military service.  

According to an October 2004 letter, Dr. Todt, a VA 
psychologist, indicated that the veteran had been treated at 
the VA clinic for major depressive disorder, rule out bipolar 
II disorder.  Dr.Todt reviewed the December 1979 ER report 
and stated that the veteran "appeared to present to the ER 
with symptoms indistinguishable from symptoms for which he is 
presently being treated.  In my opinion, it is as likely as 
not the same syndrome or set of symptoms from which the 
patient is present suffering:  fatigue, nervousness or 
anxiety, insomnia or disturbed sleep, and somatic 
complaints."  

A January 2005 VA examiner examined the veteran, and opined 
that that it would be mere speculation, on his part, to 
relate the veteran's current psychiatric symptoms to those 
complained of in 1979.  The physician further stated that the 
veteran's "bipolar disorder and obsessive compulsive 
disorder have strong genetic components as risk factors so I 
could say he at least had a propensity to his current 
symptoms at that time."  

In June 2005, Dr.Todt, provided another statement on behalf 
of the veteran.  According to her letter, the psychologist 
indicated that the veteran had been receiving treatment for 
bipolar disorder II, rule out major depressive disorder, 
recurrent.  Dr. Todt reviewed the January 2005 opinion and 
stated that "the symptomatology that the patient manifested 
in 1979 is unlikely to be any different than his present 
symptomatology, and 'as likely as not' is the same condition.  
In addition, any conclusion about genetic influences is 
indeed speculative, and nothing in present research would 
validate his conclusions.  Mental disorders are quite 'messy' 
as to etiology...."

Finally, the record contains a March 2006 letter provided by 
Dr. Petravage, a staff psychiatrist at Salt Lake City VA 
Medical Center, who indicated that she has been treating the 
veteran for anxiety for several years.  The psychiatrist 
reviewed the service medical record dated in May 1979 and the 
post-service ER report dated in December 1979.  With regard 
to the December 1979 ER visit, the psychiatrist noted that 
the veteran was prescribed valium, an anti-anxiety medication 
for what was noted as "nervous exhaustion."  The 
psychiatrist stated that while a diagnosis of nervous 
exhaustion is not listed in the DSM-IV, the diagnosis is 
consistent with an anxiety disorder.  The psychiatrist 
concluded that it is possible that the May 1979 visit was due 
to anxiety.  However, the December 1979 post-service record 
more clearly delineates symptoms of anxiety.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination, preferably by a 
psychiatrist who has not already examined 
the veteran, in order to determine the 
etiology of the veteran's currently 
diagnosed psychiatric disability.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should identify the veteran's 
current psychiatric diagnoses, based on 
DSM-IV criteria.  For each psychiatric 
disability identified, the examiner should 
render an opinion as to whether there is a 
50 percent probability or greater that the 
veteran's currently diagnosed psychiatric 
disability is related to his period of 
military service.  Any findings should be 
reconciled with the May 1979 service 
medical record, the December 1979 private 
ER report, Dr. Todt's October 2004 and 
June 2005 opinions, and Dr. Petravage's 
March 2006 opinion.  

2.  Upon completion of the foregoing 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


